DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (lDS) submitted on October 29, 2020 and April 28, 2021 are in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:  
Claims 4 and 11 recite the term “signal line” throughout each claim.  However, the Examiner notes that the specification uses the term “control lines” rather than “signal lines”.  As such, the Examiner believes that amending the claims to use the term “control line” would improve clarity by maintaining consistent terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a first end portion of the signal line" in lines 3-4.    There is insufficient antecedent basis for this limitation in the claim.  However, the Examiner believes this should be amended to read "a first end portion of a control line", in order to proper provide antecedent support.  The Examiner also notes that for purposes of examination, the claim will be examined as best understood by the Examiner.
Claim 7 recites the limitation "the first end portion and a second end portion of the signal line" in lines 5-6.    There is insufficient antecedent basis for this limitation in the claim.  However, the Examiner believes this should be amended to read "a first end portion and a second end portion of a control line", in order to proper provide antecedent support.  The Examiner also notes that for purposes of examination, the claim will be examined as best understood by the Examiner.
Claim 13 recites the limitation "a first end portion of the signal line" in lines 3-4.    There is insufficient antecedent basis for this limitation in the claim.  However, the a control line", in order to proper provide antecedent support.  The Examiner also notes that for purposes of examination, the claim will be examined as best understood by the Examiner.
Claim 14 recites the limitation "the first end portion and a second end portion of the signal line" in lines 5-6.    There is insufficient antecedent basis for this limitation in the claim.  However, the Examiner believes this should be amended to read "a first end portion and a second end portion of a control line", in order to proper provide antecedent support.  The Examiner also notes that for purposes of examination, the claim will be examined as best understood by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,872,920. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application Claims
Claims of US Patent 10,872,920
1. A sensor chip comprising: 
a pixel array located in a rectangular-shaped area, in which a plurality of sensor elements are arranged in an array pattern, the rectangular-shaped area having a long side that extends in a long side direction and a short side that extends in a short side direction; and 
a global control circuit configured to drive the sensor elements simultaneously, the global control circuit extending along a direction of the long side.

1. A sensor chip comprising: 
a pixel array unit that has a rectangular-shaped area in which a plurality of sensor elements are arranged in an array pattern; and 




a global control circuit, in which driving elements simultaneously driving the sensor elements are arranged in one direction… that is arranged to have a longitudinal direction to be along a long side of the pixel array unit.

2. The sensor chip according to claim 1, wherein the array pattern has rows and columns, and 



the driving elements in each column are connected to one of a plurality of control lines respectively disposed for each column of the sensor elements, the control lines extending in the short side direction.

1. A sensor chip comprising: 
a pixel array unit that has a rectangular-shaped area in which a plurality of sensor elements are arranged in an array pattern; and 
…
in which driving elements… are arranged in one direction, and each of the driving elements is connected to a control line disposed for each one column of the sensor elements…

3. The sensor chip according to claim 2, wherein 
the global control circuit is one of two global control circuits that respectively extend long the long side direction at opposite sides of the pixel array, and the control lines are respectively connected to the global control circuits at opposite ends.

2. The sensor chip according to claim 1, wherein two global control circuits are arranged on both sides of the pixel array unit along a longitudinal direction of the pixel array unit, and the driving elements of each of the global control circuits are connected to both ends of the control line.

4. The sensor chip according to claim 2, 
wherein a signal line arranged for one of the columns of the sensor elements is divided at approximate center of the pixel array, and 

the driving elements of the one of the columns that are closer to a first of the two global control circuits are connected to a first divided side of the signal line, and the driving elements of the one of the columns that are closer to a second of the two global control circuits are connected to a second divided side of the signal line.



among the driving elements of the two global control circuits arranged on both sides of the pixel array unit, the driving elements of one side are connected to the divided control line of one side, and the driving elements of the other side are connected to the divided control line of the other side.

5. The sensor chip according to claim 1, wherein the sensor chip has a stacking structure in which a sensor substrate in which the pixel array is arranged and a logic substrate in which the global control circuit is arranged are stacked.

4. The sensor chip according to claim 1, wherein the sensor chip has a stacking structure in which a sensor substrate in which the pixel array unit is arranged and a logic substrate in which the global control circuit is arranged are stacked.

6. The sensor chip according to claim 5, wherein the driving elements arranged in the global control circuit of the logic substrate are connected to a first end portion of the signal line through a connection portion disposed on a periphery of an area in which the pixel array is arranged in the sensor substrate.

5. The sensor chip according to claim 4, wherein the driving elements arranged in the global control circuit of the logic substrate are connected to a one end portion of the control line through a connection portion disposed on a periphery of an area in which the pixel array unit is arranged in the sensor substrate.

7. The sensor chip according to claim 5, 
the global control circuit is one of two global control circuits that respectively extend long the long side direction at opposite sides of the pixel array, and 

the driving elements are connected to the first end portion and a second end portion of the signal line through connection portions respectively disposed on the opposite sides.
6. The sensor chip according to claim 4, wherein two global control circuits are arranged in the logic substrate in correspondence with both sides of the pixel array unit along a longitudinal direction of the pixel array unit, and 

the driving elements arranged in the two global control circuits arranged in the logic substrate are connected to both end portions of the control line through connection portions disposed on both sides, facing each other, on the periphery of the area in which the pixel array unit is arranged in the sensor substrate.

8. An electronic apparatus including a sensor chip according to claim 1.


9. The electronic apparatus according to claim 8, wherein the array pattern has rows and columns, 



and the driving elements in each column are connected to one of a plurality of control lines respectively disposed for each column of the sensor elements, the control lines extending in the short side direction.

1. A sensor chip comprising: 
a pixel array unit that has a rectangular-shaped area in which a plurality of sensor elements are arranged in an array pattern; and 
…
in which driving elements… are arranged in one direction, and each of the driving elements is connected to a control line disposed for each one column of the sensor elements…

10. The electronic apparatus according to claim 9, wherein the global control circuit is one of two global control circuits that respectively extend long the long side direction at opposite sides of the pixel array, and the control lines are respectively connected to the global control circuits at opposite ends.

2. The sensor chip according to claim 1, wherein two global control circuits are arranged on both sides of the pixel array unit along a longitudinal direction of the pixel array unit, and the driving elements of each of the global control circuits are connected to both ends of the control line.

11. The electronic apparatus according to claim 9, 
wherein a signal line arranged for one of the columns of the sensor elements is divided at approximate center of the pixel array, and 

the driving elements of the one of the columns that are closer to a first of the two global control circuits are connected to a first divided side of the signal line, and the driving elements of the one of the columns that are closer to a second of the two global control circuits are connected to a second divided side of the signal line.

3. The sensor chip according to claim 2, wherein the control line arranged for each one column of the sensor elements is divided at approximate center of the pixel array unit, and 


among the driving elements of the two global control circuits arranged on both sides of the pixel array unit, the driving elements of one side are connected to the divided control line of one side, and the driving elements of the other side are connected to the divided control line of the other side.

12. The electronic apparatus according to claim 8, wherein the sensor chip has a stacking structure in which a sensor substrate in which the pixel array is arranged and a logic substrate in which 



13. The electronic apparatus according to claim 12, wherein the driving elements arranged in the global control circuit of the logic substrate are connected to a first end portion of the signal line through a connection portion disposed on a periphery of an area in which the pixel array is arranged in the sensor substrate.

5. The sensor chip according to claim 4, wherein the driving elements arranged in the global control circuit of the logic substrate are connected to a one end portion of the control line through a connection portion disposed on a periphery of an area in which the pixel array unit is arranged in the sensor substrate.

14. The electronic apparatus according to claim 12, 
the global control circuit is one of two global control circuits that respectively extend long the long side direction at opposite sides of the pixel array, and 

the driving elements are connected to the first end portion and a second end portion of the signal line through connection portions respectively disposed on the opposite sides.

6. The sensor chip according to claim 4, wherein two global control circuits are arranged in the logic substrate in correspondence with both sides of the pixel array unit along a longitudinal direction of the pixel array unit, and 


the driving elements arranged in the two global control circuits arranged in the logic substrate are connected to both end portions of the control line through connection portions disposed on both sides, facing each other, on the periphery of the area in which the pixel array unit is arranged in the sensor substrate.



In view of the foregoing, claims 1-14 of the instant application are substantially identical to claims 1-6 of US Patent 10,872,920, with the exception that claim 8 of the instant application further includes the limitation of “an electronic apparatus including a sensor chip of claim 1”.  However, the Examiner notes that the use of an image sensor in an electronic apparatus are well known and within the knowledge of one of ordinary skill in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Choi et al. (US Patent 9,571,764).
In regard to claim 1, note Choi discloses the use of a sensor chip comprising a pixel array located in a rectangular-shaped area, in which a plurality of sensor elements are arranged in an array pattern, the rectangular-shaped area having a long side that extends in a long side direction and a short side that extends in a short side direction (column 7, lines 13-24, and figure 7: 200; the pixel array is rectangular, having 1280 columns and 960 rows), and a global control circuit configured to drive the sensor elements simultaneously, the global control circuit extending along a direction of the long side (column 6, lines 48-57, column 7, lines 13-31, and figure 7: 400; the driving buffers 400 are considered to be a global control circuit that simultaneously drive the sensor elements, wherein the driving buffers 400 are formed extending along the direction of the long size, i.e., along the upper and lower sides, having 1280 columns).
In regard to claim 2, note Choi discloses that the array pattern has rows and columns (column 7, lines 13-24, and figure 7: 200; the pixel array has 1280 columns and 960 rows), and the driving elements in each column are connected to one of a 
In regard to claim 3, note Choi discloses that the global control circuit is one of two global control circuits that respectively extend long the long side direction at opposite sides of the pixel array, and the control lines are respectively connected to the global control circuits at opposite ends (column 6, lines 48-57, column 7, lines 13-31, and figure 7: 300, 400; the set of driving buffers 400 in each of the upper and lower sides is considered to be a respective global control circuit, wherein each is connected to opposite ends of the control lines 300 extending between the upper and lower sides).
In regard to claim 8, note Choi discloses the use of an electronic apparatus including a sensor chip according to claim 1 (column 1, lines 36-40, and column 11, lines 51-52; the sensor is used in a camera).
In regard to claim 9, note Choi discloses that the array pattern has rows and columns (column 7, lines 13-24, and figure 7: 200; the pixel array has 1280 columns and 960 rows), and the driving elements in each column are connected to one of a plurality of control lines respectively disposed for each column of the sensor elements, the control lines extending in the short side direction (column 6, line 48 – column 7, line 47, and figure 7: 300, 400; the driving buffers 400 are connected to each of the 1280 columns using the control lines 300 which extend between the upper and lower sides).
In regard to claim 10, note Choi discloses that the global control circuit is one of two global control circuits that respectively extend long the long side direction at .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent 9,571,764), in view of Cho (US Pub. 2014/0077063).
In regard to claim 5, note the primary reference of Choi discloses the use of a sensor chip, as discusses with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the sensor chip has a stacking structure in which a sensor substrate in which the pixel array is arranged and a logic substrate in which the global control circuit is arranged are stacked.
In analogous art, Cho discloses a sensor chip having a stacking structure in which a sensor substrate in which the pixel array is arranged and a logic substrate in which the control circuit are arranged are stacked (paragraphs 0023-0024, 0026, and figures 2-4 & 15: 32, 34; substrate 32 includes the pixel array, and substrate 34 includes 
In regard to claim 6, note Cho discloses that driving/control elements are arranged in the logic substrate, and are connected to a first end portion of a control line through a connection portion disposed on a periphery of an area in which the pixel array is arranged in the sensor substrate (paragraphs 0024, 0026, 0032, 0037-0040, 0054, figures 2-4, 7-8: 38/80; elements 38/80 are considered to be connection paths/vias that are arranged on the periphery area of imaging substrate 32, which are used to connect the driving/control elements of the logic substrate 34 with the control lines, i.e., column lines, arranged on the imaging substrate 32).  And based on the combination of Choi and Cho, these driving/control elements arranged on the logic substrate are considered to correspond to the driving elements 400 of the global control circuit of Choi.
In regard to claim 7, note Choi discloses that the global control circuit is one of two global control circuits that respectively extend long the long side direction at 
In regard to claim 12, note the primary reference of Choi discloses the use of electronic apparatus, as discussed with respect to claim 8 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the sensor chip has a stacking structure in which a sensor substrate in which the pixel array is arranged and a logic substrate in which the global control circuit is arranged are stacked.

In regard to claim 13, note Cho discloses that driving/control elements are arranged in the logic substrate, and are connected to a first end portion of a control line through a connection portion disposed on a periphery of an area in which the pixel array is arranged in the sensor substrate (paragraphs 0024, 0026, 0032, 0037-0040, 0054, figures 2-4, 7-8: 38/80; elements 38/80 are considered to be connection paths/vias that are arranged on the periphery area of imaging substrate 32, which are used to connect the driving/control elements of the logic substrate 34 with the control lines, i.e., column lines, arranged on the imaging substrate 32).  And based on the combination of Choi 
In regard to claim 14, note Choi discloses that the global control circuit is one of two global control circuits that respectively extend long the long side direction at opposite sides of the pixel array, and the driving elements are connected to a first end portion and a second end portion of a control line through connection portions respectively disposed on the opposite sides (column 6, lines 48-57, column 7, lines 13-31, and figure 7: 300, 400; the set of driving buffers 400 in each of the upper and lower sides is considered to be a respective global control circuit, wherein each is connected to opposite ends of the control lines 300 extending between the upper and lower sides).  Additionally, Cho discloses that the driving/control elements are arranged in the logic substrate, and are connected to a control line through a connection portion disposed on a periphery of an area in which the pixel array is arranged in the sensor substrate (paragraphs 0024, 0026, 0032, 0037-0040, 0054, figures 2-4, 7-8: 38/80; elements 38/80 are considered to be connection paths/vias that are arranged on the periphery area of imaging substrate 32, which are used to connect the driving/control elements of the logic substrate 34 with the control lines, i.e., column lines, arranged on the imaging substrate 32).  And based on the combination of Choi and Cho, the connection portions are considered to connection paths/vias, formed in the logic substrate, which are disposed at each end of the control line, in order to form a connection with each of the respective global control circuits.

Allowable Subject Matter
Claims 4 and 11 would be allowable if rewritten to overcome the Double Patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/CHRISS S YODER III/Examiner, Art Unit 2697